Walter Mortgage Company
                                                                          LLC,




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     January 13, 2014

                                   No. 04-13-00882-CV

                            Joseph ZAPATA and Maria Banda,
                                      Appellants

                                             v.

                  WALTER MORTGAGE COMPANY LLC, ET AL.,
                               Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 10-03-48880-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
    Appellant's request for a 10 day extension to pay the $195.00 filing fee is hereby
GRANTED. Time is extended to January 17, 2013.




                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court